Citation Nr: 1119722	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-15 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for right leg sciatica, to include as secondary to a back condition.

4.  Entitlement to service connection for left leg sciatica, to include as secondary to a back condition.

5.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include as secondary to a back condition.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esquire

WITNESSES AT HEARING ON APPEAL

Veteran & His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to June 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2007 and August 2008 rating decisions of the VA RO in Huntington, West Virginia, which denied the benefits sought on appeal.  

The Veteran presented testimony before the RO in August 2009 and the Board in November 2010.  The transcripts have been associated with the claims folder.

The claims pertaining to the back, bilateral leg sciatica, and a chronic acquired psychiatric disorder addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  Bilateral hearing loss was not diagnosed until many years after the Veteran's discharge from service; it is not shown to be related to the Veteran's period of active military service.  


CONCLUSION OF LAW

The Veteran's bilateral hearing loss is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claim for service connection in correspondence sent to the Veteran in June 2008, prior to the initial adjudication of the claim.  

These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was included in the letter.  The claim was last readjudicated in a September 2009 statement of the case (SOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the post-service VA and private medical records, lay statements, and transcripts from the August 2009 RO and November 2010 Board hearings.  The Veteran has not identified other evidence that has not been obtained.

The Veteran's service treatment records are not on file and were apparently destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  See request for information dated in September 2006.  The Veteran has not indicated that he sought treatment for hearing loss during his active duty service.  He previously indicated he had no medical records in his possession.  Any further attempts to locate outstanding service treatment records would be futile with respect to the hearing claim.  38 C.F.R. § 3.159(c)(2).

The Board notes that while the Veteran submitted a January 2011 buddy statement without waiver of initial RO consideration, it is not pertinent to the hearing claim.  As such, remand for preparation of a supplemental statement of the case (SSOC) is not necessary.  38 C.F.R. §§ 19.31, 20.1303(c). 
 
For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II. Analysis

At the outset, the Board notes that the Veteran's service treatment records were apparently destroyed in a fire at the NPRC in St. Louis, Missouri, in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his bilateral hearing loss is the result of noise exposure during active military service.  Specifically, he claims that during an "infiltration course" while in basic training at Fort Dix, New Jersey, a simulated mortar explosion went off right next to him, profoundly affecting his hearing.  See Claim dated in April 2008.  The Veteran testified during his August 2009 RO hearing that a charge was set in a mortar hole that he was standing next to and for the next couple of days he could not hear.  He now claims hearing loss that began after that incident has continued to the present day.

After careful consideration of all procurable and assembled data, the Board finds that service connection for bilateral hearing loss is not warranted.  

In this regard, through no fault of the Veteran, service treatment records are not available that show objective evidence of hearing loss.  Though the Board is doubtful that even if such records were available, they would show the claimed acoustic trauma.  The Veteran has never indicated that he sought treatment for a two-day period of hearing loss after the simulated mortar explosion.

The Veteran's DD-214 is also not available for review.  The Veteran indicated during the August 2009 RO hearing that his first military occupational specialty (MOS) was "truck vehicles" and his second was "duty solver." RO Hearing Transcript at 7.  He did not indicate that acoustic trauma was the result of any duties while performing his particular MOS in service, simply an incident of basic training.   The Veteran performed auto body work after service.  

Post-service, the first objective hearing loss is in 2002.  At that time, the Veteran was wearing aids, which he claimed he had been for approximately 15 years.  The Board notes a December 2000 entry from Virtua Memorial Hospital showed only a left hearing aid.  

Even assuming, that hearing loss first manifested in approximately 1987 as claimed by the Veteran (though not objective demonstrated until 2002), this represents a 30-year evidentiary gap between the end of the Veteran's period of active service in 1957 and the earliest findings of hearing loss in 1987.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  

Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

This lack of any objective evidence of bilateral hearing loss between the period of active military service ending in 1957 and the claimed wearing of hearing aids in 1987 and the first actual diagnosis of bilateral hearing loss in 2002 is itself evidence which tends to show that bilateral hearing loss did not have its onset in service or for many years thereafter.  Further, there is no probative medical evidence of record that any currently diagnosed hearing loss is related to an incident of the Veteran's military service.  

A remand for a VA medical opinion is not necessary in order to decide the claim in this case because the record does not contain any evidence that the Veteran suffered hearing loss in service or that the claimed condition may be associated with service.  
38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  The Board would reiterate that the Veteran has set forth an incident during basic training, which has not been substantiated by any contemporaneous medical evidence or buddy statement.  Moreover, the Veteran has not alleged that he was exposed to acoustic trauma while performing his duties during military service.  Further, it would appear the Veteran had occupational noise exposure following service when he worked in the auto body field.

Although the Veteran maintains having bilateral hearing loss related to his military service, there is simply no medical evidence on file supporting his lay assertions.  The Board has also not overlooked the Veteran's statements and personal hearing testimony.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  Id; Also see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board will give more credence to the medical evidence found in the record than these lay assertions.

Moreover, his lay assertions are found not to be fully credible for the purpose of establishing a continuity of symptomatology after service because they are inconsistent with other information of record.  Although he may have appeared candid at the hearing, again, there was no record of treatment for hearing loss until many years after service without attribution to any event or incident in service.  

Furthermore, his statements are not sufficiently probative when considered in conjunction with this other, more probative evidence as to lack of continuity.  

In sum, the preponderance of the evidence is against the claim, and the appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND
The Veteran contends that he is entitled to service connection for a back condition, sciatica of the bilateral legs, and a chronic acquired psychiatric disorder.  Notably, the Veteran asserts that he hurt his back when he was carrying a bag of clothes and took a misstep down the stairs.  He then indicates that he was unable to get out of bed the next day and was threatened with court martial if he failed to do so.  

The Veteran has then stated that someone cracked his back into place but since then he has suffered back problems, which were aggravated by a post-service injury in 1972.  He claims that sciatica of the bilateral legs and depression have been caused by the back condition.

A determination has been made that additional evidentiary development is necessary in this case.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described.

The matter must first be remanded to obtain further information from the Veteran to attempt to reconstruct medical data.  As previously noted by the Board, the Veteran's service treatment records were destroyed in the 1973 fire at the NPRC.  

In January 2007, the Veteran submitted NA Form 13055.  He indicated that he was paralyzed and had back pain between May 1954 and July 1954.  He stated that he was treated first at the reception center at Fort Dix, New Jersey, and then at Aberdeen Proving Grounds in Maryland.  He gave no units of assignment.  

An attempt to obtain records of such treatment from May 1, 1954, to May 31, 1954, was previously made by the RO.  They were notified in April 2007 that they needed the complete organization of assignment, Company, Battery, Battalion, or Regiment to investigate further.  

The Veteran submitted an additional NA Form 13055 in May 2008.   He indicated that he was treated for his back at Fort Dix from May 1954 to August 1954, at Aberdeen Proving Ground from August 1954 to August 1955, and at Fort Meade, Maryland, from August 1955 to June 1957 when he was assigned to the 2nd Army Headquarters.  

No further clarification was sought from the Veteran as to units of assignment or a narrower time frame for treatment after May 2008.  Moreover, there was no attempt by the RO to reconstruct the medical data based on the new information provided in May 2008.  Such must be accomplished upon Remand.  38 C.F.R. § 3.159(c)(2). 

The matter must also be remanded to obtain records from Worker's Compensation dated in 1972.  The Veteran testified that he aggravated his back in a March 1971 workplace injury.  He further revealed that he sought Worker's Compensation for this injury and was told that he had aggravated a pre-existing back condition.  While records of the February 1972 back surgery have been associated with the claims folder, Worker's Compensation records have not been obtained.  Such must be accomplished upon Remand.   Id. 

The Veteran has not been afforded a VA examination in connection with this claim.  The Board finds that Remand for VA examination is necessary prior to further appellate review.  

The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A (d)(2) (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In McLendon, the Court of Appeals for Veterans Claims reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  

The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and, indication that the current disability may be associated with service or with another service-connected disability.  McClendon at 81.  

The RO, or the Board, tests for those criteria and then decides if there is sufficient competent medical evidence of record to decide the claim.  38 C.F.R. 
§ 3.159(c).  

The Court cautioned in McLendon that an "absence of actual evidence is not substantive 'negative evidence.'"  It further noted that an indication that a current disability "may" be associated with service is a low threshold.  

The Veteran has submitted various lay statements in support of his back claim.  The Veteran's brother stated that he visited the Veteran in 1954 and he was unable to stand upright because of his back.  He further indicated the Veteran informed him and his parents (now deceased) that he could not get out of bed one morning during service because he could not move.  He finally stated that the Veteran complained about his back between 1957 and 1972.  

The Veteran's ex-wife revealed that she married the Veteran in May 1957 while he was still in service and he complained of back pain.  She also stated the Veteran took over the counter medications for back pain.  The Veteran's children recall the Veteran having back pain, being unable to play with them, and then being in a full body cast after surgery in 1972.

The Veteran has also submitted a buddy statement from CA dated in January 2011, which reveals that he remembers the Veteran was told by a drill sergeant to get out of bed during basic training.  CA indicated that the Veteran was not able to get up and then he was ordered to leave the barracks.  He stated that he did not see the Veteran after that day.  The Board would note at this juncture, this statement was submitted without waiver of RO consideration.  It must be considered by the RO in the first instance.  38 C.F.R. § 20.1304(c).

Medical records associated with the claims folder shows the Veteran injured his back at work in March 1971.  He underwent a laminectomy, hemilaminectomy, and fusion in February 1972.  He underwent a lumbar myelogram in August 1998 for degenerative disc disease and bulging discs.  Currently, the Veteran has been diagnosed with and treated for failed back syndrome and status post laminectomy and fusion.

As the Veteran has not been afforded a VA examination in connection with his claim and there is a question as to whether the claimed disability may have been incurred during the Veteran's military service, a Remand for VA examination is necessary.  38 U.S.C.A. § 5103A; McLendon, supra.   

The Board notes that the Veteran has claimed entitlement to service connection for sciatica of the bilateral legs and a chronic acquired psychiatric disorder secondary to his back condition; thus, the resolution of the Veteran's back claim will impact his other claims.  

As such, the back, sciatica of the bilateral legs and a chronic acquired psychiatric disorder claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together); see also Ephraim v. Brown,  
5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Any VA medical records pertinent to the issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As this matter is being remanded, the agency of original jurisdiction should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed by recent cases from the Court.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the Veteran and request that he complete a new NA Form 13055 in order to attempt to reconstruct medical data.  Specifically, he should be asked to provide the units of assignment and a specific timeframe for treatment of his back within a two-month period.  Thereafter, the RO should attempt to obtain the Veteran's service treatment record from the appropriate record depository.  All requests for records and their responses should be clearly delineated in the claims folder.  

3.  The RO must obtain any recent VA outpatient treatment records not currently associated with the claims folder.  All requests for records and their responses should be clearly delineated in the claims folder.  

4.  The RO must obtain any records from the Worker's Compensation Board dated in 1972 not currently associated with the claims folder.  All requests for records and their responses should be clearly delineated in the claims folder.  

5.  After any further development has been conducted and once any additional medical records have been obtained and incorporated in the claims file, the Veteran should undergo the appropriate VA examinations for purposes of determining the nature and likely etiology of the claimed back, sciatica of the legs, and psychiatric disorders.  

Prior to the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner(s).  

All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

The appropriate examiner(s), based on the medical findings and a review of the claims folder, to specifically include the service treatment records (if associated with the claims folder) and post-service VA and private medical records, should offer an opinion as to the following: whether any currently diagnosed back disorder, sciatica of the legs, and/or psychiatric disorder is at least as likely as not due to an event or incident of the Veteran's period of active service.  With regard to the claims for sciatica of the bilateral legs and a chronic acquired psychiatric disorder, the examiner must indicate whether any such currently diagnosed disorder is proximately due to or the result of the Veteran's back condition.  
  
Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

7.  After completing the requested development to the extent possible, the RO should readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


